Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 1 of 10 PageID #: 1822



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


 UNILOC 2017, LLC ET AL.                           Civil Action Nos. 2:18-cv-00491, -492,
                                                 -493, -494, -495, -496, -497, -499, -500, -501,
                     Plaintiffs,                 -502, -503
                v.

 GOOGLE LLC                                         JURY TRIAL DEMANDED

                     Defendant.


                         JOINT NOTICE IN RESPONSE TO ORDER ON
                      UNILOC’S MOTION TO COMPEL VENUE DISCOVERY

        Plaintiff Uniloc 2017, LLC (“Uniloc”) and Defendant Google LLC (“Google”) submit this

 Joint Notice following the parties “Meet and Confer” pursuant the Court’s Order on Uniloc’s

 Motion to Compel Venue Discovery. The parties met and conferred concerning the deadlines for

 producing email communications, and hereby submit this notice regarding agreements reached and

 any remaining disputes.

        The parties agreed that the production of emails will occur in the normal course of

 discovery in accordance with the Court’s ESI Order, and will not impact the Court’s current Order

 setting the schedule for discovery and briefing pertaining to standing and venue.

        At this time, there are no remaining disputes regarding the deadlines for producing email

 communications.

        Separately, the parties expect to file a motion to take the deposition of Uniloc’s corporate

 representative out of time to accommodate his schedule, and to extend the briefing schedule

 accordingly.

        The parties met and conferred concerning the deadlines for remaining briefing and jointly

 request an additional week to submit a modified schedule to the court.

                                                   1
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 2 of 10 PageID #: 1823



 Dated: September 16, 2019          Respectfully submitted by:

                                    /s/James L. Etheridge
                                    James L. Etheridge
                                    Texas Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas Bar No. 24036997
                                    Brett A. Mangrum
                                    Texas Bar No. 24065671
                                    Travis L. Richins
                                    Texas Bar No. 24061296
                                    Jeff Huang
                                    Etheridge Law Group, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, TX 76092
                                    Tel.: (817) 470-7249
                                    Fax: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Brett@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com
                                    Jeff@EtheridgeLaw.com

                                    ATTORNEYS FOR PLAINTIFF


                                    /s/ Robert Unikel, with permission by
                                    Michael E. Jones
                                    Robert Unikel
                                    robertunikel@paulhastings.com
                                    Michelle Marek Figueiredo (IL Bar #6297112)
                                    michellemarek@paulhastings.com
                                    Matthew Richard Lind (IL Bar #6327241)
                                    mattlind@paulhastings.com
                                    John A. Cotiguala (IL Bar #6311056)
                                    johncotiguala@paulhastings.com
                                    PAUL HASTINGS LLP
                                    71 South Wacker Dr., 45th Floor
                                    Chicago, IL 60606
                                    Main: 312-499-6000
                                    Facsimile: (312) 499-6100

                                    Elizabeth Louise Brann (CA Bar #222873)
                                    elizabethbrann@paulhastings.com
                                    Ariell Nicole Bratton (CA Bar #317587)
                                    ariellbratton@paulhastings.com
                                    PAUL HASTINGS LLP
                                    4747 Executive Drive, 12th Floor
                                        2
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 3 of 10 PageID #: 1824



                                    San Diego, CA 92121
                                    Telephone: (858) 458-3000
                                    Facsimile: (858) 458-3005

                                    Robert Laurenzi (NY Bar #3024676)
                                    robertlaurenzi@paulhastings.com
                                    PAUL HASTINGS LLP
                                    200 Park Avenue, 26th Floor
                                    New York, NY 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 318-6100

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    Earl Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-491
                                    2:18-cv-492
                                    2:18-cv-497
                                    2:18-cv-500
                                    2:18-cv-501


                                    /s/ Ryan McBrayer, with permission
                                    by Michael E. Jones
                                    Ryan McBrayer
                                    RMcBrayer@perkinscoie.com
                                    PERKINS COIE LLP
                                    1201 Third Avenue, Suite 4900
                                    Seattle, WA 98101-3099
                                    Tel: (206) 359-3073
                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    Earl Glenn Thames, Jr.

                                        3
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 4 of 10 PageID #: 1825



                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-493


                                    /s/ Michael E. Berta, with permission
                                    by Michael E. Jones
                                    Michael A. Berta
                                    (California Bar No. 194650
                                    Michael.berta@arnoldporter.com
                                    Arnold & Porter
                                    10th Floor
                                    Three Embarcadero Center
                                    San Francisco, CA 94111-4024
                                    Tel: 415-471-3100
                                    Fax: 415-471-3400

                                    David Caine (California Bar No. 218074)
                                    David.Caine@arnoldporter.com
                                    Telephone: (650) 319-4710
                                    Bonnie Phan (California Bar No. 305574)
                                    Bonnie.Phan@arnoldporter.com
                                    Telephone: (650) 319-4543
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    3000 El Camino Real
                                    Five Palo Alto Square, Suite 500
                                    Palo Alto, CA 94306-3807

                                    Nicholas Lee (California Bar No. 259588)
                                    Nicholas.Lee@arnoldporter.com
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    777 South Figueroa Street
                                    44th Floor
                                    Los Angeles, CA 90017-5844
                                    Telephone: (213) 243-4156

                                    Nicholas Nyemah (DC Bar No. 1005926)

                                        4
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 5 of 10 PageID #: 1826



                                    Nicholas.Nyemah@arnoldporter.com
                                    Telephone: (202) 942-6681
                                    Paul Margulies (DC Bar No. 1000297)
                                    Paul.Margulies@arnoldporter.com
                                    Telephone: (202) 942-6990
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Ave., NW
                                    Washington, DC 20001-3743

                                    Mark Samartino (Illinois No. 6313889)
                                    Mark.Samartino@arnoldporter.com
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    70 West Madison Street
                                    Suite 4200
                                    Chicago, IL 60602-4321
                                    Telephone: (312) 583-2437

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    Earl Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendant Google LLC
                                    2:18cv494
                                    2:18cv496
                                    2:18cv503
                                    2:18cv504


                                    /s/ Joseph Drayton, with permission
                                    by Michael E. Jones
                                    Joseph Drayton
                                    NY Bar No. 2875318
                                    COOLEY LLP
                                    55 Hudson Yards
                                    New York, NY 10001-2157
                                    Tel: 212-479-6275

                                        5
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 6 of 10 PageID #: 1827



                                    Fax: 212-479-6275
                                    Email: jdrayton@cooley.com

                                    Priya B. Viswanath
                                    CA Bar No. 238089
                                    COOLEY LLP
                                    3175 Hanover Street
                                    Palo Alto, CA 94304-1130
                                    Tel: 650-843-5000
                                    Fax: 650-849-7400
                                    Email: pviswanath@cooley.com

                                    Rose S. Whelan
                                    DC Bar No. 999367
                                    COOLEY LLP
                                    1299 Pennsylvania Avenue NW
                                    Suite 700
                                    Washington DC 20004-2400
                                    Tel: 202-842-7800
                                    Fax: 202-842-7899
                                    Email: rwhelan@cooley.com

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    David Perlson
                                    davidperlson@quinnemanuel.com
                                    Jonathan Tse
                                     jonathantse@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    50 California St., 22nd Floor
                                    San Francisco, CA 94111
                                    Tel: 415-875-6344
                                    Fax: 415-875-6700


                                        6
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 7 of 10 PageID #: 1828



                                    Deepa Acharya
                                    deepaacharya@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    1300 I Street NW, Suite 900 20005
                                    Washington, D.C. 20005-4107
                                    Tel: 202-538-8107
                                    Fax: 202-538-8100

                                    Tracy A. Stitt
                                    tastitt@jonesday.com
                                    JONES DAY
                                    51 Louisiana Avenue NW
                                    Washington, DC 20001
                                    Telephone: (202) 879-3641

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-495

                                    /s/ Joseph Drayton, with permission
                                    by Michael E. Jones
                                    Joseph Drayton
                                    NY Bar No. 2875318
                                    COOLEY LLP
                                    55 Hudson Yards
                                    New York, NY 10001-2157
                                    Tel: 212-479-6275
                                    Fax: 212-479-6275
                                    Email: jdrayton@cooley.com

                                    Priya B. Viswanath
                                    CA Bar No. 238089
                                    COOLEY LLP
                                    3175 Hanover Street
                                    Palo Alto, CA 94304-1130
                                    Tel: 650-843-5000
                                    Fax: 650-849-7400
                                    Email: pviswanath@cooley.com

                                    Rose S. Whelan
                                    DC Bar No. 999367
                                    COOLEY LLP
                                    1299 Pennsylvania Avenue NW
                                    Suite 700
                                    Washington DC 20004-2400
                                    Tel: 202-842-7800
                                    Fax: 202-842-7899
                                    Email: rwhelan@cooley.com

                                        7
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 8 of 10 PageID #: 1829




                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-502


                                    /s/ Michael C. Hendershot, with permission
                                    by Michael E. Jones
                                    Michael C. Hendershot
                                    mhendershot@jonesday.com
                                    JONES DAY
                                    1755 Embarcadero Road
                                    Palo Alto, CA 94303
                                    Tel: (650) 739-3940
                                    Fax: (650) 739-3900

                                    John D. Kinton
                                    CA Bar No. 203250
                                    JONES DAY
                                    90 South Seventh Street
                                    Suite 4950
                                    Minneapolis, MN 55402
                                    Telephone: (612) 217-8879
                                    slaud@jonesday.com

                                    Sanjiv P. Laud
                                    JONES DAY
                                    90 South Seventh Street
                                    Suite 4950
                                    Minneapolis, MN 55402
                                    Telephone: (612) 217-8879
                                    slaud@jonesday.com


                                        8
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 9 of 10 PageID #: 1830



                                    Tracy A. Stitt
                                    JONES DAY
                                    51 Louisiana Avenue NW
                                    Washington, DC 20001
                                    Telephone: (202) 879-3641
                                    tastitt@jonesday.com

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    Earl Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-499




                                        9
Case 2:18-cv-00491-JRG-RSP Document 89 Filed 09/16/19 Page 10 of 10 PageID #: 1831




                                CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was served on all counsel
    who have consented to electronic service on this the 16th day of September, 2019.

                                             /s/James L. Etheridge
                                             James L. Etheridge




                                               10
